Citation Nr: 0728139	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  06-23 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for migraine headaches.  

2.  Entitlement to service connection for a chronic right 
foot disorder.  

3.  Entitlement to service connection for a chronic vision 
disorder to include blurry vision.  

4.  Entitlement to service connection for a chronic disorder 
manifested by dizziness.  

5.  Entitlement to service connection for a chronic disorder 
manifested by memory loss.  

6.  Entitlement to a separate compensable disability 
evaluation for the veteran's right side weakness.  

7.  Entitlement to a separate compensable disability 
evaluation for the veteran's right leg weakness.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from March 1980 to 
March 1984 and from March 2003 to May 2003.  The veteran had 
additional active duty/active duty for training with the 
Naval Reserve.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for migraine headaches; 
denied service connection for a chronic right foot disorder, 
a chronic vision disorder to include blurry vision, a chronic 
disorder manifested by dizziness, and a chronic disorder 
manifested by memory loss; and denied separate compensable 
disability evaluations for the veteran's right side weakness 
and right leg weakness,.  In June 2007, the veteran was 
afforded a hearing before an Acting Veterans Law Judge 
sitting at the RO.  In August 2007, the veteran submitted a 
Motion to Advance on the Docket.  In August 2007, the Board 
granted the veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
the instant appeal, the veteran was not informed of the type 
of evidence necessary to establish an evaluation and an 
effective date for an initial award of service connection.  

Naval Reserve personnel and medical documentation of record 
indicates that the veteran had periods of active duty/active 
duty for training during the years 1998 through 2002 and in 
2004.  The veteran's complete periods of active duty, active 
duty for training, and inactive duty for training with the 
Naval Reserve have not been verified.  The VA should obtain 
all relevant military and other governmental records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses the etiological 
relationship, if any, between her claimed chronic right foot 
disorder, chronic vision disorder to include blurry vision, 
chronic disorder manifested by dizziness, and chronic 
disorder manifested by memory loss and her service-connected 
lacunar infarction residuals.  Clinical documentation from 
St. Dominic-Jackson Memorial Hospital dated in May 2007 
indicates that the veteran underwent a right frontotemporal 
craniotomy with an orbital optic osteotomy and an anterior 
clinoidectomy.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given these facts, the Board finds 
that an additional VA evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006); and the 
Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet.App. 1 (2006) 
are fully met.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training with the Naval 
Reserve and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of her claimed chronic right 
foot disorder, vision disorder, 
dizziness, and memory loss and the nature 
and severity of her service-connected 
right side and right leg weakness.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion as to the following questions

a.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
foot disorder had its onset during 
active service/active duty; 
otherwise originated during or is 
causally related to active 
service/active duty; or is 
etiologically related to or 
increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disabilities.  

b.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic vision 
disorder had its onset during active 
service/active duty; otherwise 
originated during or is causally 
related to active service/active 
duty; or is etiologically related to 
or increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disabilities.  

c.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
dizziness had its onset during 
active service/active duty; 
otherwise originated during or is 
causally related to active 
service/active duty; or is 
etiologically related to or 
increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disabilities.  

d.  Is it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic memory 
loss had its onset during active 
service/active duty; otherwise 
originated during or is causally 
related to active service/active 
duty; or is etiologically related to 
or increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disabilities.  

Send the claims folders to the 
examiner(s) for review.  The examination 
report should state that such a review 
was conducted.  

4.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current level of 
severity of the service-connected right 
side/right leg disability.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically discuss 
and evaluate the severity of any related 
right side weakness and right leg 
weakness.  

Send the claims folders to the 
examiner(s) for review.  The examination 
report should state that such a review 
was conducted.  

5.  Then  readjudicate the issues of 
whether new and material evidence has 
been received to reopen the veteran's 
entitlement to service connection for 
chronic migraine headaches; service 
connection for a chronic right foot 
disorder, a chronic vision disorder to 
include blurry vision, a chronic disorder 
manifested by dizziness, and a chronic 
disorder manifested by memory loss; and 
separate compensable evaluations for her 
right side weakness and right leg 
weakness with express consideration of 
the provisions of 38 C.F.R. § 3.310 (2006 
as amended) and the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The veteran should be given the 
opportunity to respond to the SSOC.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
C. TRUEBA 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

